                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                             Case No: ________________________

DIANE IVINS,
       Plaintiff,
v.
SWISSPORT USA, INC.

       Defendant.
_________________________________/


                     COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiff, DIANE IVINS, by and through her undersigned counsel, sues the Defendant,

SWISSPORT USA, INC., and alleges as follows:

                                JURISDICTION AND VENUE

       1.       This is an action for damages and to remedy violations of the rights of MS. DIANE

IVINS under the Americans with Disabilities Act of 1990, as amended, including the ADA

Amendment Act of 2008, Title VII of the Civil Rights Act of 1964, as amended (“Title VII”), and

the Florida Civil Rights Act of 1992, as amended (“Chapter 760”), to redress injuries done to her

by the Defendant, SWISSPORT USA, INC. (“Defendant”).

       2.      The unlawful acts which gave rise to this Complaint occurred within Broward

County, Florida during the Plaintiff’s employment with Defendant, making venue proper in this

District pursuant to 28 U.S.C. § 1391.

                                           PARTIES
       3.      At all times material hereto, Plaintiff has been a citizen and resident of Miami-Dade

County Florida and is otherwise sui juris.

       4.      At all times material hereto, Plaintiff was a Christian female with a disability and,

as such, Plaintiff is a member of a protected class under the Americans with Disabilities Act of

1990, as amended, including the ADA Amendment Act of 2008, Title VII of the Civil Rights Act

of 1964, as amended (“Title VII”), and the Florida Civil Rights of 1992, because the terms,

conditions, and privileges of her employment were altered because of her disability and religion.

       5.      Defendant is not a government agency. At all times material hereto, Defendant was

Plaintiff’s employer as defined by law.

       6.      Defendant has, at all times material hereto, employed 20 or more employees for

each working day in each of twenty or more calendar weeks in the current or preceding year in

accordance with Title VII and the FCRA (42 U.S.C. §2000e(b); Fla. Stat. § 760.02(7)).

       7.      Plaintiff has exhausted her administrative remedies by filing a timely charge of

discrimination against the Defendant with the Equal Employment Opportunity Commission.

       8.      Plaintiff’s charge was filed within 300 days after the first instance of discrimination

occurred.

       9.      Plaintiff was issued Notices of Right to Sue on December 10, 2019. This suit is

filed in accordance with that Notice and within the applicable ninety (90) day time limitation (a

copy of the Notice is attached hereto as Exhibit A).

       10.     The Florida Commission on Human Relations did not issue a finding on Plaintiff’s

charge within 180 days of the filing of said charges.

                GENERAL ALLEGATIONS COMMON TO ALL COUNTS
       11.       Plaintiff was hired as a customer service agent for the Defendant on October 13,

2017 until she was terminated on or about May 11, 2018.

       12.       As a customer service agent, Plaintiff’s primary duties and responsibilities included

checking in passengers for flights, assisting passengers in going through immigration, boarding

flights, translating when needed, and meeting inbound flights.

       13.       Plaintiff was qualified for her position as a customer service agent in that she had

experience as a customer service agent and/or she had all necessary training to perform her job

duties and responsibilities.

       14.       Plaintiff’s starting salary was $13.95 per hour.

       15.       On March 16, 2018, the Plaintiff put in a written request to have April 1, 2018 off

from work because it was Easter Sunday. Having Easter Sunday off was important to the Plaintiff

due to her religion, Christianity.

       16.       The Plaintiff sent this request to Annette Foster who is Swissport’s lead agent. On

March 17, 2018, Ms. Foster responded that she did not approve the Plaintiff’s request. Doris

Massuh, Manager of Swissport, was copied on that email. Essentially, the Plaintiff’s religious

practices were denied.

       17.       Despite this, the day before Easter Sunday, the Plaintiff sent a group text to Ms.

Foster, Ms. Massuh and David Williams. The Plaintiff advised them that due to religious reasons

she would not be in on Easter Sunday.

       18.       The day after Easter Sunday, when the Plaintiff went to work, she received a written

warning from Brittany, who is a lead agent. The Plaintiff was written up for taking Easter Sunday

off from work.

       19.       Also, in March 2018, the Plaintiff requested an accommodation due to a disability.
       20.     The Plaintiff’s physician wrote a medical note regarding her disability and

requested that she be permitted to sit for 15 minutes every two hours.

       21.     The Plaintiff submitted the medical note after Easter Sunday. Ms. Massuh met with

the Plaintiff and said that the requested accommodations could not be provided. She said, “We

cannot give you breaks; you can quit if this is not the right job for you and you are having pain.”

The Defendant otherwise failed to engage in the interactive process.

       22.     On April 30, 2018, the Plaintiff went to work before her shift even started but was

extremely sick. She had the flu and had body chills, stomach aches, and was vomiting. The Plaintiff

talked to Mr. Williams and Brittany and both said she could go home. Later the Plaintiff received

a text from Mr. Williams asking for a medical note.

       23.     The Plaintiff went to the Doctor on May 2, 2018 and the Doctor wrote a medical

note excusing Plaintiff from work on May 2, 2018 through May 6, 2018. On May 3, 2018, the

Plaintiff provided the note to Mr. Williams and Brittany.

       24.     On May 7, 2018, the Plaintiff returned to work but she was still very sick. On May

9, 2018, the Plaintiff went back to the doctor. The Doctor gave the Plaintiff another medical note

excusing her from work from May 9, 2018 through May 11, 2018. The Plaintiff sent a copy of this

note to Mr. Williams. The Plaintiff had sick leave available to her for her absences in May 2018.

       25.     On May 11, 2018, the Plaintiff received a phone call from Ms. Massuh. She told

the Plaintiff that she did not have any more hours for her to work on any account. She also told the

Plaintiff not to return to work. The Plaintiff later learned that there were plenty of hours available,

but in retaliation for Plaintiff requesting both a religious accommodation and a disability-based

accommodation, the Defendant refused to give her any hours and terminated her employment.
        26.     Plaintiff has engaged the undersigned attorney to prosecute her claims and is

entitled to recover her attorney’s fees from Defendant pursuant to statute.

  COUNT I: VIOLATION OF THE AMERICANS WITH DISABILITIES ACT OF 1990
                                   (“ADA”)
                   (Discrimination on the Basis of Disability)

        27.     Plaintiff incorporates herein the allegations contained in paragraphs 1 through 26,

inclusive, as though same were fully re-written here.

        28.     The ADA forbids discrimination on the basis of disability; prohibiting

discrimination in employment, public services, public accommodations, and telecommunications.

        29.     Plaintiff has a disability as that term is defined under the ADA, and, therefore, is a

member of the protected class.

        30.     At all relevant and material times, Defendant failed to comply with the ADA, which

states in relevant part: (1) to provide a clear and comprehensive national mandate for the

elimination of discrimination against individuals with disabilities; (2) to provide clear, strong,

consistent, enforceable standards addressing discrimination against individuals with disabilities;

(3) to ensure that the Federal Government plays a central role in enforcing the standards established

in this chapter on behalf of individuals with disabilities; and (4) to invoke the sweep of

congressional authority, including the power to enforce the fourteenth amendment and to regulate

commerce, in order to address the major areas of discrimination faced day-to-day by people with

disabilities.

        31.     The discrimination against Plaintiff by Defendant was caused by Defendant being

aware of Plaintiff’s disability.

        32.     At all times relevant hereto, Defendant regarded Plaintiff as an individual with a

disability and/or an individual with a record of having a disability.
       33.     At the time of the unlawful discrimination, Plaintiff did perform and excel at the

performance of the essential functions assigned to her by Defendant.

       34.     Plaintiff was qualified for the position.

       35.     Defendant is a large privately-owned business, and therefore a sophisticated

employer who has actual knowledge of the requirements of the ADA, as amended.

       36.     The failure of Defendant to adhere to the mandates of the ADA was willful and its

violations of the provisions of the ADA were willful.

       37.     The Defendant’s failure to accommodate the Plaintiff thus failing to engage in the

interactive process, demonstrates the Defendant’s lack of adherence to its policy against

discrimination and failure to comply with the law on disabilities and reasonable accommodations.

When the Defendant denied the Plaintiff the opportunity to sit for 15 minutes every two hours in

violation of her doctor’s instructions, it discriminated against her in violation of the ADA.

       38.     Any allegedly nondiscriminatory reason for the Defendant’s failure to reasonably

accommodate Plaintiff is a mere pretext for the actual reasons for the failure to reasonably

accommodate Plaintiff; inter alia Plaintiff’s disability.

       39.      As a result of Defendant’s violation, Plaintiff has suffered damages.

       40.     As a direct and proximate result of the intentional and discriminatory acts and

practices of the Defendant, and/or its employees, Plaintiff suffered injury and continues to suffer

injury including past and future loss of income and other employment benefits, emotional pain and

suffering, mental anguish, humiliation, loss of enjoyment of life, embarrassment, damage to her

reputation, and other past and future pecuniary losses.

       WHEREFORE, Plaintiff hereby requests this Court enter judgment against Defendant for

all wages and benefits the Plaintiff would have received but for the discrimination, including actual
damages suffered, loss of fringe benefits, loss of retirement benefits, compensatory damages under

the ADA for emotional distress, liquidated damages, prejudgment interest on her damages award,

attorney’s fees, costs, and such other and further relief as this Court deems just and appropriate.

       COUNT II: VIOLATION OF THE FLORIDA CIVIL RIGHTS ACT OF 1992
                     (Discrimination on the Basis of Disability)

        41.     Plaintiff incorporates herein the allegations contained in paragraphs 1 through 26,

inclusive, as though same were fully re-written here, and says:

        42.     The FCRA forbids discrimination on the basis of race, color, religion, sex,

pregnancy, national origin, age, handicap, or marital status and thereby to protect their interest in

personal dignity, to make available to the state their full productive capacities, to secure the state

against domestic strife and unrest, to preserve the public safety, health, and general welfare, and

to promote the interests, rights, and privileges of individuals within the state.

        43.     Plaintiff has a disability as that term is defined in the FCRA, and therefore, is a

member of a protected class.

        44.     At all relevant and material times, Defendant failed to comply with the FCRA.

        45.     The discrimination of Plaintiff by Defendant was caused by Defendant being aware

of Plaintiff’s disability.

        46.     At all times relevant hereto, Defendant regarded Plaintiff as an individual with a

disability and/or an individual with a record of having a disability.

        47.     At the time of the unlawful discrimination, Plaintiff did perform and excel at the

performance of the essential functions assigned to her by Defendant.

        48.     The failure of Defendant to adhere to the mandates of the FCRA was willful and its

violations of the provisions of the FCRA were willful.
       49.     Defendant, through its practices and policies as an employer, willfully, and with

malicious or reckless disregard of Plaintiff’s protected rights, discriminated against Plaintiff on

account of her disability in violation of the FCRA.

       50.     The Defendant’s failure to accommodate the Plaintiff thus failing to engage in the

interactive process, demonstrates the Defendant’s lack of adherence to its policy against

discrimination and failure to comply with the law on disabilities and reasonable accommodations.

When the Defendant denied the Plaintiff the opportunity to sit for 15 minutes every two hours in

violation of her doctor’s instructions, it showed discriminated against her in violation of the ADA.

       51.     Any allegedly nondiscriminatory reason for the Defendant’s failure to reasonably

accommodate Plaintiff is a mere pretext for the actual reasons for the failure to reasonably

accommodate Plaintiff; inter alia Plaintiff’s disability.

       52.     Defendant’s actions were malicious and were recklessly indifferent to Plaintiff’s

rights protecting persons from discrimination due to her disability. The discrimination on the basis

of disability constitutes unlawful discrimination.

       53.     As a result of Defendant’s violation, Plaintiff has suffered damages.

       54.     As a direct and proximate result of the intentional and discriminatory acts and

practices of the Defendant, and/or its employees, Plaintiff suffered injury and continues to suffer

injury including past and future loss of income and other employment benefits, emotional pain and

suffering, mental anguish, humiliation, loss of enjoyment of life, embarrassment, damage to her

reputation, and other past and future pecuniary losses.

       WHEREFORE, Plaintiff hereby requests this Court enter judgment against Defendant for

all wages and benefits the Plaintiff would have received but for the discrimination, including actual

damages suffered, compensatory damages under the FCRA for emotional distress, liquidated
damages, punitive damages, prejudgment interest on her damages award, attorney’s fees, costs,

and such other and further relief as this Court deems just and appropriate.

    COUNT III: VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT OF 1964
                        (Discrimination on the Basis of Religion)
      55.  Plaintiff incorporates herein the allegations contained in paragraphs 1 through 26,

inclusive, as though same were fully re-written here.

       56.     Plaintiff brings this action under Title VII of the Civil Rights Act of 1964, §§703(a),

706(a), and 706(g) for damages caused by Defendant’s unlawful employment practices committed

against Plaintiff because Plaintiff was discriminated against on the basis of her religion, Christian.

       57.     Ms. Foster, Lead Agent, Ms. Massuh, Manager, Mr. Williams, Lead Agent,

Brittany, Lead Agent, at all times relevant, were acting within the course and scope of their

employment for Defendant.

       58.     Because Plaintiff was Christian, she was discriminated against and not allowed to

have Easter Sunday off from work to observe her religious beliefs.

       59.     Upon information and belief, non-Christian customer service agents are allowed

days off to accommodate their religious beliefs.

       60.     Upon information and belief, non-Christian employees who take a day off in

accordance with their religious beliefs do not receive a write up.

       61.     Defendant engaged in unlawful employment practices in violation of Section

703(a)(1) of Title VII, 42 USC §2000e2(a)(1) which resulted in Plaintiff being discriminated

against.

       62.     Plaintiff is entitled to such affirmative relief as may be appropriate, including but

not limited to, lost wages, benefits, and compensation for emotional distress pursuant to the

provisions of Title VII of the Civil Rights Act of 1964, §706(g).
       63.     Plaintiff, based on information and belief, alleges that Defendant’s actions were

done with malice, and with disregard for her protected rights under Title VII of the Civil Rights

Act of 1964. Defendant, by and through its officers, and/or supervisors, authorized, condoned,

and/or ratified the unlawful conduct of its employees. Therefore, Plaintiff is also entitled to

punitive damages from Defendant in an amount to be determined at trial.

       WHEREFORE, Plaintiff hereby requests that this Honorable Court grant Plaintiff

judgment against Defendant to compensate her for past and future pecuniary losses, including back

pay, front pay, liquidated damages, injury to her professional reputation, and emotional pain and

suffering caused by Defendant’s discriminatory treatment in an amount to be determined at trial

and in accordance with The Civil Rights Act of 1964, §706(g); attorney’s costs, fees, and such

other relief as the Court deems just and appropriate.

      COUNT IV: VIOLATION OF THE FLORIDA CIVIL RIGHTS ACT OF 1992
                        (Discrimination on the Basis of Religion)
       64. Plaintiff incorporates herein the allegations contained in paragraphs 1 through 26,

inclusive, as though same were fully re-written here.

       65.     The FCRA forbids discrimination on the basis of race, color, religion, sex,

pregnancy, national origin, age, handicap, or marital status and thereby to protect their interest in

personal dignity, to make available to the state their full productive capacities, to secure the state

against domestic strife and unrest, to preserve the public safety, health, and general welfare, and

to promote the interests, rights, and privileges of individuals within the state.

       66.     The Florida Civil Rights Act of 1992 shall be construed according to the fair import

of its terms and shall be liberally construed to further the general purposes stated in this section

and the special purposes of the particular provision involved.

       67.     Plaintiff is Christian, and therefore a member of a protected class.
        68.     Because Plaintiff was Christian, she was discriminated against and not allowed to

have Easter Sunday off from work to observe her religious beliefs.

        69.     Upon information and belief, non-Christian customer service agents are allowed

days off to accommodate their religious beliefs.

        70.     Upon information and belief, non-Christian employees who take a day off in

accordance with their religious beliefs do not receive a write up.

        71.     At all relevant and material times, Defendant failed to comply with the FCRA.

        72.      The discrimination of Plaintiff by Defendant was caused by Defendant being aware

of Plaintiff’s religion.

        73.     At all times relevant, including the time of the unlawful and discriminatory

treatment, Defendant was aware that Plaintiff was Christian.

        74.     At the time of the unlawful discrimination, Plaintiff did perform and excel at the

performance of the essential functions assigned to her by Defendant.

        75.     The failure of Defendant to adhere to the mandates of the FCRA was willful and its

violations of the provisions of the FCRA were willful.

        76.     Defendant, through its practices and policies as an employer, willfully, and with

malicious or reckless disregard of Plaintiff’s protected rights, discriminated against Plaintiff on

account of her religion in violation of the FCRA with respect to its decision to treat Plaintiff

differently from other employees.

        77.     Plaintiff’s denial of having a religious holiday off was directly and proximately

caused by Defendant’s unjustified discrimination against Plaintiff because she was Christian, in

violation of the FCRA.
       78.     Any allegedly nondiscriminatory reason for the treatment of Plaintiff asserted by

Defendant is a mere pretext for the actual reasons for the treatment; namely, Plaintiff’s religion.

       79.     Defendant’s actions were malicious and were recklessly indifferent to Plaintiff’s

rights protecting persons from discrimination due to her religion. The discrimination on the basis

of religion constitutes unlawful discrimination.

       80.     As a direct and proximate result of Defendant’s intentional conduct, Plaintiff has

suffered serious economic losses, punitive damages, as well as mental pain and suffering.

       WHEREFORE, Plaintiff hereby requests this Court enter judgment against Defendant for

all wages and benefits the Plaintiff would have received but for the discrimination, including actual

damages suffered, compensatory damages under the FCRA for embarrassment, anxiety,

humiliation, and emotional distress, liquidated damages, punitive damages, prejudgment interest

on her damages award, attorney’s fees, costs, and such other and further relief as this Court deems

just and appropriate.

                               COUNT V: VIOLATION OF ADA
                                       (Retaliation)

       81.     Plaintiff incorporates herein the allegations contained in paragraphs 1 through 26,

inclusive, as though same were fully re-written here.

       82.     Plaintiff suffered from a disability as that term is defined under the ADA.

       83.     At all times relevant hereto, Defendant regarded Plaintiff as an individual with a

disability and/or an individual with a record of having a disability.

       84.     Defendant is an employer as that term is defined under the ADA.

       85.     Defendant retaliated against Plaintiff for engaging in the protected activity of

requesting a reasonable accommodation against her by inter alia, failing to provide the Plaintiff
with a reasonable accommodation, claiming there were no available hours on any account, and

finally terminating the Plaintiff’s employment.

          86.    As a result of Defendant’s violation, Plaintiff has suffered damages.

          87.    As a direct and proximate result of the intentional and discriminatory acts and

practices of the Defendant, and/or its employees, Plaintiff suffered injury and continues to suffer

injury including past and future loss of income and other employment benefits, emotional pain and

suffering, mental anguish, humiliation, loss of enjoyment of life, embarrassment, damage to her

reputation, and other past and future pecuniary losses.

          WHEREFORE, Plaintiff hereby requests that this Court enter judgment in her favor against

the Defendant by awarding general and compensatory damages and reinstatement, front pay and

back pay, prejudgment interest, attorneys’ fees and costs, and such other and further relief as this

Court deems just and appropriate.

          COUNT VI: VIOLATION OF THE FLORIDA CIVIL RIGHTS ACT OF 1992
                                  (Retaliation)

          88.    Plaintiff incorporates herein the allegations contained in paragraphs 1 through 26,

inclusive, as though same were fully re-written here.

          89.    Plaintiff had the right to request a reasonable accommodation due to her disability.

          90.    Plaintiff had the right to request a day off due to her religious beliefs.

          91.    When Defendant terminated the Plaintiff, it retaliated against her for exercising her

rights.

          92.    Ms. Foster, Lead Agent, Ms. Massuh, Manager, Mr. Williams, Lead Agent,

Brittany, Lead Agent, at all times relevant, were acting within the course and scope of their

employment for Defendant.
       93.     Plaintiff is entitled to such affirmative relief as may be appropriate, including, but

not limited to, lost wages, benefits, and compensation for emotional distress, pursuant to the

provisions of the FCRA, Chapter 760.

       94.     Upon information and belief, Defendant’s unlawful employment practices were

done with malice or with reckless indifference to the protected rights of Plaintiff. Defendant, by

and through its officers, and/or supervisors, authorized, condoned, and/or ratified the unlawful

conduct of those in direct contact with Plaintiff. Therefore, Plaintiff is also entitled to punitive

damages from Defendant in a sum to be determined at trial.

       95.     Plaintiff has engaged the undersigned attorney to prosecute her claim and is entitled

to recover her attorney’s fees from Defendant pursuant to statute.

       WHEREFORE, Plaintiff hereby requests that this Court: (a) declare that Defendant’s

termination of Plaintiff was in violation of the FCRA; (b) grant Plaintiff judgment against

Defendant to compensate her for past and future pecuniary losses, including injury to her

professional reputation, and emotional pain and suffering caused by Defendant’s forced relocation

in an amount to be determined at trial and in accordance with the FCRA; (c) award Plaintiff pre-

judgment and post-judgment interest; (d) award Plaintiff punitive and compensatory damages as

permitted by law; (e) award Plaintiff the costs of this action, together with her reasonable attorneys’

fees incurred herein, pursuant to contract and/or statute; and (f) grant Plaintiff such other and

further relief as the Court deems appropriate.

   COUNT VII: VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT OF 1964
                              (Retaliation)

       96.     Plaintiff incorporates herein the allegations contained in paragraphs 1 through 26,

inclusive, as though same were fully re-written here.

       97.     Plaintiff had the right to request a day off due to her religious beliefs.
          98.    When Defendant terminated the Plaintiff, it retaliated against her for exercising her

rights.

          99.    Ms. Foster, Lead Agent, Ms. Massuh, Manager, Mr. Williams, Lead Agent,

Brittany, Lead Agent, at all times relevant, were acting within the course and scope of their

employment for Defendant.

          100.   Plaintiff is entitled to such affirmative relief as may be appropriate, including, but

not limited to, lost wages, benefits, and compensation for emotional distress, pursuant to the

provisions of Title VII of the Civil Rights Act of 1964.

          101.   Upon information and belief, Defendant’s unlawful employment practices were

done with malice or with reckless indifference to the protected rights of Plaintiff. Defendant, by

and through its officers, and/or supervisors, authorized, condoned, and/or ratified the unlawful

conduct of those in direct contact with Plaintiff. Therefore, Plaintiff is also entitled to punitive

damages from Defendant in a sum to be determined at trial.

          102.   Plaintiff has engaged the undersigned attorney to prosecute her claim and is entitled

to recover her attorney’s fees from Defendant pursuant to statute.

          WHEREFORE, Plaintiff hereby requests that this Court: (a) declare that Defendant’s

termination of Plaintiff was in violation of Title VII of the Civil Rights Act of 1964; (b) grant

Plaintiff judgment against Defendant to compensate her for past and future pecuniary losses,

including injury to her professional reputation, and emotional pain and suffering caused by

Defendant’s forced relocation in an amount to be determined at trial and in accordance with Title

VII of the Civil Rights Act of 1964; (c) award Plaintiff pre-judgment and post-judgment interest;

(d) award Plaintiff punitive and compensatory damages as permitted by law; (e) award Plaintiff

the costs of this action, together with her reasonable attorneys’ fees incurred herein, pursuant to
contract and/or statute; and (f) grant Plaintiff such other and further relief as the Court deems

appropriate.


                                 DEMAND FOR JURY TRIAL

Plaintiff demands a trial by jury on all issues so triable.



                                               Respectfully submitted this 9th day of March,
                                               2020.

                                               By: /s/ Michelle Cohen Levy
                                               Michelle Cohen Levy, FBN 0068514
                                               The Law Office of Michelle Cohen Levy, P.A.
                                               4400 N. Federal Highway
                                               Lighthouse Point, Florida 33064
                                               P: (954) 651-9196
                                               Michelle@CohenLevyLegal.com
                                               Counsel for Plaintiff
